In a wrongful death action arising out of a motorcycle accident, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Jiudice, J.), entered May 10, 1983, as, upon reargument, adhered to that part of the court’s original determination directing it to provide plaintiff’s counsel with copies of all expert reports based on an inspection not yet had.
Order reversed insofar as appealed from, with costs, and upon reargument, that portion of the court’s original determination which directed defendant to provide expert reports to plaintiff’s counsel is stricken; order of the same court, dated October 26, 1982, amended accordingly.
The material sought by plaintiff is clearly material prepared for litigation which enjoys a privilege from disclosure except in certain circumstances not present here (see CPLR 3101, subd [d]; Rosado v Mercedes-Benz, 90 AD2d 515). Weinstein, J. P., Brown, Rubin and Eiber, JJ., concur.